42 U.S. 188
1 How. 188
11 L.Ed. 97
ELIZABETH R. CARTWRIGHT, PLAINTIFF IN ERROR,v.ALEXANDER T. HOWE, GEORGE F. RICHARDS, AND WILLIAMRICHARDS, DEFENDANTS.
January Term, 1843

1
THIS cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Columbia, holden in and for the county of Washington, and it having been stated by Mr. Bradley, of counsel for the defendant in error, that the matters in controversy had been agreed and settled between the parties, to which Mr. R. J. Brent, of counsel for the plaintiff in error, assented; it is thereupon now here ordered and adjudged by this court that this cause be and the same is hereby dismissed, with costs.